There was a motion for a new trial filed in this cause, upon the ground of the alleged misconduct of a juror. Caveators aver that the information, concerning the instant matter, came to their attention after the adjournment of the term of court at which the case was tried, and after the same had been docketed here. Upon an examination of the affidavits, filed by both sides in regard to the present motion, we are of opinion that it must be overruled, and it is therefore disallowed.
Cited: S. v. Beam, 184 N.C. 744; S. v. Jester, 185 N.C. 736; HosieryCo. v. Express Co., 186 N.C. 557; Smith v. Myers, 188 N.C. 552; Newbernv. Hinton, 190 N.C. 111; Perry v. Surety Co., 190 N.C. 292; Power Co. v.Taylor, 194 N.C. 233; In re Will of Efird, 195 N.C. 91; Morris v. Y  BCorp., 198 N.C. 722; S. v. Casey, 201 N.C. 625; Caldwell v. R. R.,218 N.C. 86; Ryals v. Contracting Co., 219 N.C. 495; Call v. Stroud,232 N.C. 480. *Page 428